600 N.W.2d 423 (1999)
236 Mich. App. 423
Richard J. MANCIK, Petitioner-Appellee,
v.
RACING COMMISSIONER, Michigan Racing Commission, and Department of Agriculture, Respondent-Appellants.
Docket No. 200882.
Court of Appeals of Michigan.
Submitted December 8, 1999, at Detroit.
Decided June 25, 1999, at 9:40 a.m.
Released for Publication October 8, 1999.
*424 Ronald J. Mancik, in pro. per.
Jennifer M. Granholm, Atty. Gen., Thomas L. Casey, Sol. Gen., and Donald S. McGehee and Keith D. Roberts, Asst. Atty. Gen., for respondents.
Before: HOLBROOK, JR., P.J., and O'CONNELL and WHITBECK, JJ.
PER CURIAM.
Respondents appeal by leave from an order of the circuit court that reversed respondent Michigan Racing Commissioner's decision to revoke petitioner's pari-mutuel horse-racing license. We vacate the circuit court order and reinstate the commissioner's decision.

I. Background Facts and Procedural History
From 1978 to 1993, petitioner held an occupational license to participate in pari-mutuel harness racing as an owner, trainer, and driver of standardbred racehorses. Petitioner's license was reissued by the commissioner annually. For the last twelve years of this fifteen-year period, petitioner operated a business called the "Rick Mancik Racing Stables." On August 1, 1993, a standardbred racehorse known as "Classic Legend"one of the horses stabled and trained at petitioner's place of businesswon a harness race run at Saginaw Harness Raceway. At the time, petitioner's father was named as the horse's trainer.
A routine post-race urine test of Classic Legend revealed the presence of the prohibited drug Etorphine. As a result, the occupational trainer's license of petitioner's father was summarily suspended. Thereafter, petitioner replaced his father as the trainer of record for at least three other horses similarly stabled and trained at petitioner's place of business. Those three horses"Cadre," "S F Demon," and "Sad to See You"were scheduled to race at Hazel Park Harness Raceway on August 13 and 14, 1993. On August 12, 1993, representatives from the Commissioner's office arrived at petitioner's place of business and proceeded to search a barn located on the property. This search turned up several unauthorized and illegal drugs, as well as a number of hypodermic needles and syringes.
In a Stewards' Ruling dated August 13, 1993, petitioner's occupational license was suspended. In their ruling, the stewards found that on August 12, 1993, petitioner (1) was in possession of illegal injectable drugs and related hypodermic paraphernalia, and (2) had failed to cooperate as required in the inspection of Cadre, S F Demon, and Sad To See You. Following a contested-case appeal the designated hearing officer concluded that the stewards' finding with respect to the drugs should be *425 upheld, but the failure to cooperate charge should be dismissed. The hearing officer recommended a one year suspension of license and a $1,000 fine. Subsequently, the commissioner concluded that both charges were supported by the evidence. The commissioner then indefinitely revoked petitioner's license effective August 13, 1993, and excluded petitioner "from the grounds of all licensed race meeting in this state ... through November 30, 1994." On appeal, the circuit court found that the search was unconstitutional, and thus it excluded the evidence obtained. The circuit court then dismissed the possession charge and, observing that petitioner was under no obligation to consent to an illegal search, dismissed the failure to cooperate charge as well. Finally, the court reinstated petitioner's license.

II. Review of Circuit Court Holding: The Issue of Consent
[W]hen reviewing a lower court's review of agency action this Court must determine whether the lower court applied correct legal principles and whether it misapprehended or grossly misapplied the substantial evidence test to the agency's factual findings. This latter standard is indistinguishable from the clearly erroneous standard of review.... [A] finding is clearly erroneous when, on review of the whole record, this Court is left with the definite and firm conviction that a mistake has been made. [Boyd v. Civil Service Comm., 220 Mich.App. 226, 234-235, 559 N.W.2d 342 (1996).]
After reviewing the circuit court's opinion, we conclude that the court committed several legal errors when it examined the issue of whether petitioner had consented to the search of the barn.
The circuit court began its examination by correctly noting that in order for a consensual search to be valid, the consent must be voluntary. Schneckloth v. Bustamonte, 412 U.S. 218, 248-249, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973). However, although the court indicated that it was then going to examine whether petitioner's consent was voluntarily given when he filled out and signed his occupational license application each year, the record reveals that the court then veered off into an examination of the scope of the alleged consensual search. Accordingly, the court never examined whether, given the totality of the circumstances, petitioner voluntarily consented to a search of his place of business when he filled out the license applications. Id. at 249, 93 S. Ct. 2041; People v. Marsack, 231 Mich.App. 364, 378, 586 N.W.2d 234 (1998).
We also believe that the circuit court erred in its examination of the scope of the consensual search. The application form petitioner filled out each year he applied for his occupational license included the following provision:
I expressly agree to be subject to the subpoena powers of the Michigan Racing Commissioner or a written request issued in lieu of a subpoena and to provide the Commissioner with any and all such information or documents which the Commissioner may so request.... I further consent to be subject to the searches provided for in [MCL 431.71(3); MSA 18.966(41)(3) ] that authorizes personal inspections, including urine and breathalyzer tests, inspections of any personal property, and inspections of premises and property related to my participation in a race meeting by persons authorized by the Racing Commissioner.
The circuit court looked at the language of M.C.L. § 431.71(3); MSA 18.966(41)(3), and concluded that the scope of any consensual search authorized by the statute was limited to the racetrack grounds. We disagree with this conclusion.
MCL 431.71(3); MSA 18.966(41)(3), which was subsection 11(3) of the Racing Law of 1980,[1] read in pertinent part:

*426 In addition to the requirements of subsection (2), an applicant for an occupational license shall consent upon application and for the duration of the occupational license, if issued, to all of the following:
(a) Personal inspections, inspections of the applicant's personal property, and inspections of premises and property related to his or her participation in a race meeting by persons authorized by the racing commissioner. [Emphasis added.]
The plain and unambiguous language of subsection 11(3)(a) indicated that the scope of a consensual search of premises was not limited to the racetrack itself. Rather, the scope included those areas "related to" the licensee's "participation in a race meeting."[2] Such areas routinely include off-track facilities like petitioner's business. While it is true that other subsections of M.C.L. § 431.71; MSA 18.966(41) specifically and implicitly refer to the racetrack, this does not mean that subsection 11(3)(a) is similarly limited. Indeed, the fact that subsection 11(3)(a) does not include either an explicit or implicit reference to the racetrack should be seen as a clear indication that the Legislature intended not to so limit its application. See Farrington v. Total Petroleum, Inc., 442 Mich. 201, 210, 501 N.W.2d 76 (1993).
The circuit court also concluded that its reading of the scope afforded by subsection 11(3)(a) was supported by 1985 AACS R 431.4020(1)(b), which indicates that stewards have the duty and responsibility to "[i]nvestigate any act of cruelty seen by them or reported to them, whether a horse subjected to the alleged cruelty is stabled on or off association[[3]] grounds." Rule 431.4020((1)b). Although the court did not specifically so state, we believe that the circuit court focused on this rule because it believed the language of the rule exemplified a presumption that was central to the court's opinion: namely, if the Legislature had meant to include off-track sites in the scope of a consensual search conducted pursuant to subsection 11(3)(a), it would have explicitly provided for that in the statute.
We are unpersuaded. As previously mentioned, we believe § 11(3)(a) plainly indicates that the premises subject to search encompasses all areas connected to a race meeting, including those found off-track. Further, given the circumstances of this case, we find the following regulatory language to be more persuasive with regard to the issue of scope:
A person on the grounds of a racetrack under the jurisdiction of the commissioner or on grounds where horses which are eligible to race at the racetrack are kept shall not have any of the following in his or her possession, in his or her personal effects or vehicle, or in or upon premises he or she occupies or controls:

(a) A hypodermic syringe.
(b) Hypodermic needle.
(c) Other hypodermic device.
(d) A drug used for the injection or infusion of another drug into a horse. [1985 AACS, R. 431.1135(1) (emphasis added).]
Finally, we also believe that the circuit court erred when it examined the scope of the consensual search agreed to verbally by petitioner on August 12, 1993. Earlier in its opinion, the circuit court found that the officials who conducted the search had *427 asked for permission to examine the three horses and their related tack. Later, the court also found that "[t]here is no disputed fact that [petitioner] did not agree to the search of closets, cabinets, and the interior of the barn at the time of the inspection." We believe that this finding was based on an improper focus on petitioner's subjective intentions.
"The standard for measuring the scope of a suspect's consent under the Fourth Amendment is that of `objective' reasonablenesswhat would the typical reasonable person have understood by the exchange between the officer and the suspect." Florida v. Jimeno, 500 U.S. 248, 251, 111 S. Ct. 1801, 114 L. Ed. 2d 297 (1991). The question thus presented is whether a reasonable person would believe that petitioner's consent to search the horses and their related tack included consent to search the barn and areas within it that might be able to hold the tack. We conclude that such a belief is objectively reasonable. Petitioner placed no express limitation on the scope of the searchers' examination of the tack. For example, he did not say that they could examine any tack in plain view, but were not allowed to look in unlocked containers inside the barn where such items would normally be found. Further, given that a few days earlier one of the horses trained and stabled at petitioner's place of business had tested positive for an unapproved drug, we believe a reasonable person would have understood that those searching the horse and their tack would be looking for other illegal drugs and hypodermic paraphernalia. Under these circumstances, we believe that a reasonable person would conclude that the person had the right to search containers inside the barn. Id.
Even though the circuit court committed the above noted legal errors, we do not find it necessary to remand to the circuit court for further proceedings. Applying the proper principles of law to the record before us, we conclude that petitioner voluntarily consented both verbally and in his license application to the search conducted. Therefore, we hold that the order of the lower court is vacated, and the decision of the commissioner is reinstated.[4]
NOTES
[1]  MCL 431.71; MSA 18.966(41) was repealed by 1995 PA 279, effective January 9, 1996 (after the events pertinent to this case). Substantially similar provisions are included in the House Racing Law of 1995, M.C.L. § 431.316; MSA 18.966(316).
[2]  "Race" is defined as "a contest of speed among horses for a prize." 1985 AACS R 431.102(a). "Meeting" is defined as "the entire period of consecutive days which is granted by the commissioner to an association for the conduct of racing." 1985 AACS R 431.1010(h).
[3]  "Association" is defined as "a legal entity licensed by the commissioner to conduct a race meeting." 1985 AACS R 431.1001(d).
[4]  Because the issue of consent is dispositive, we need not address the constitutional challenges posed by petitioner. Detroit v. Sledge, 223 Mich.App. 43, 47, 565 N.W.2d 690 (1997).